Citation Nr: 1008348	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  06-25 026A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  For the period from January 4, 2005 to December 27, 2006, 
entitlement to an evaluation in excess of 20 percent 
disabling for residuals of a left ankle sprain.

2.  For the period beginning on September 1, 2007, 
entitlement to an evaluation in excess of 30 percent 
disabling for residuals of a left ankle sprain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1993 to 
January 1996.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veteran's Affairs (VA) regional office (RO) 
located in Cleveland, Ohio that continued an evaluation of 20 
percent disabling for residuals of a left ankle sprain, which 
rating was effective June 1, 2001.

A March 2007 RO decision granted a temporary total disability 
rating (100 percent) for the Veteran's residuals of a left 
ankle sprain under 38 C.F.R. § 4.30 from December 28, 2006 to 
May 31, 2007.  A subsequent August 2007 RO rating decision 
extended the temporary total disability rating period through 
August 30, 2007.

An October 2008 RO decision granted an increased evaluation 
of 30 percent disabling for residuals of a left ankle sprain, 
effective September 1, 2007.  Because this was not a grant of 
the maximum benefit allowed by law, the claim remains 
on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In April 2009, a Board hearing was held, and a transcript of 
such proceeding has been associated with the claims file.

In May 2009, the Board remanded the case for further 
development, which remand has been substantially complied 
with and which development has been completed.



FINDINGS OF FACT

1.  From January 4, 2005 to December 27, 2006, the Veteran's 
residuals of a left ankle sprain are manifested by symptoms 
of stiffness, swelling, pain on use, and decreased range of 
motion, with dorsiflexion to 15 degrees with pain and plantar 
flexion to 20 degrees with pain; there was no evidence of 
ankylosis or a degree of functional limitation that rendered 
the ankle essentially ankylosed.

2.  From September 1, 2007, the Veteran's residuals of a left 
ankle sprain are manifested by symptoms of stiffness, 
weakness, swelling, tenderness, pain on use, and decreased 
range of motion, with dorsiflexion to 10 degrees and plantar 
flexion to 20 degrees; no additional limitation of motion due 
to pain, weakness, fatigue, lack of endurance, or 
incoordination was noted; there are objective findings of 
complete ankylosis of the subtalar joint status post fusion.


CONCLUSIONS OF LAW

1.  From January 4, 2005 to December 27, 2006, the criteria 
for an evaluation in excess of 20 percent disabling for 
residuals of a left ankle sprain have not been met.  See 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.40, 4.45, 4.59, 
4.71a (Diagnostic Code 5271) (2009).

2.  From September 1, 2007, the criteria for an evaluation in 
excess of 30 percent disabling for residuals of a left ankle 
sprain have not been met.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.20, 4.40, 4.45, 4.59, 4.71a (Diagnostic 
Code 5270) (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claims for increased evaluations 
for his service-connected residuals of a left ankle sprain, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 
5106 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.326(a) 
(2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is generally required 
to "notify the claimant and the claimant's representative, 
if any, of any information and any medical or lay evidence 
not previously provided . . . that is necessary to 
substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West 
Supp. 2009).  As part of that notice, VA must "indicate 
which portion of that information and evidence, if any, is to 
be provided by the claimant and which portion, if any, the 
Secretary . . will attempt to obtain on behalf of the 
claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2009).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom., Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).

In this case, the Board finds that a letter dated March 2005 
fully satisfied the notice requirements of the VCAA, and that 
the Veteran's claim was readjudicated by way of a July 2006 
Statement of the Case (SOC), a February 2007 Supplemental 
Statement of the Case (SSOC), and an October 2008 SSOC issued 
after the Veteran was granted an increased rating of 30 
percent disabling for the period beginning on September 1, 
2007.  Thus, any error as to the timeliness of the notice is 
harmless.

The Board also concludes that VA's duty to assist has been 
satisfied.  The Veteran's service treatment records, VA 
treatment records, and private treatment records are all in 
the file.  The Veteran has at no time referenced outstanding 
records that she wanted VA to obtain.

VA's duty to assist includes the duty to conduct a thorough 
and contemporaneous examination of the Veteran.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence 
of record does not reflect the current state of a veteran's 
disability, a VA examination must be conducted.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); 38 
C.F.R. § 3.327(a) (2009).

The Veteran was provided with VA examinations relating to his 
claim for an increased evaluation in March 2005, May 2007, 
and August 2009.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
Veteran's left ankle since the August 2009 VA examination 
(which was conducted pursuant to a Board remand after the 
Veteran indicated that his condition had worsened).  See 38 
C.F.R. § 3.327(a) (2009).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate examination was 
conducted.  VAOPGCPREC 11-95.  The Board finds the above VA 
examination reports to be thorough and adequate upon which to 
base a decision with regard to the Veteran's claims.  The VA 
examiners personally interviewed and examined the Veteran and 
provided the information necessary to evaluate the Veteran's 
disability under the applicable rating criteria.  As such, 
the Board finds the examination reports are adequate upon 
which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2009).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2009).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2009).

Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  However, staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  Joints 
that are actually painful, unstable, or maligned due to a 
healed injury are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2009).

Diagnostic Code 5271 provides a 10 percent rating for 
moderate limitation of motion and a 20 percent rating for 
marked limitation of motion.  Full range of ankle 
dorsiflexion is from zero to 20 degrees, and full range of 
ankle plantar flexion is from zero to 45 degrees.  38 C.F.R. 
§ 4.71, plate II (2009).

Diagnostic Code 5270 assigns a 30 percent rating for 
ankylosis in plantar flexion between 30 degrees and 40 
degrees, or in dorsiflexion between 0 degrees and 10 degrees.  
38 C.F.R. § 4.71a (2009).  A 40 percent rating is assigned 
under this diagnostic code for ankylosis in plantar flexion 
at more than 40 degrees, or in dorsiflexion at more than 10 
degrees or with abduction, adduction, inversion, or eversion 
deformity.

Ankylosis is the immobility and consolidation of a joint due 
to disease, injury or surgical procedure.  See Dinsay v. 
Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) (citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 
1987)).

Rating by analogy is appropriate for an unlisted condition 
where a closely related condition, which approximates the 
anatomical localization, symptomatology, and functional 
impairment, is available.  38 C.F.R. § 4.20 (2009).

A.  Period from January 4, 2005 to December 27, 2006

For period from January 4, 2005 to December 27, 2006, the 
Veteran's residuals of a left ankle sprain are rated as 20 
percent disabling under Diagnostic Code 5271 based on marked 
limitation of motion.  See RO Rating Decision, May 2001; 38 
C.F.R. § 4.71a (2009).  The Veteran seeks a higher rating.

VA treatment records dated between September 2003 and 
September 2004 reflect that the Veteran complained of 
experiencing increased pain in his left ankle.  A September 
2004 VA treatment record reflects that a subtalar joint 
injection was performed, which was not helpful, and then the 
Veteran was provided with an AFO to help some of the 
instability he described, but it did not relieve the pain he 
reported.  

A March 2005 VA examination report reflects that the Veteran 
complained of experiencing pain, weakness, stiffness, 
swelling, instability, and lack of endurance.  He reported 
that he has fallen secondary to ankle buckling, which has 
happened when walking on uneven pavement.  He described his 
pain as constant, and characterized it as being 4/10 in 
severity with medications.  Examination revealed that he 
walked with a slightly antalgic gait, and some slight 
swelling was noted in the ankle.  Examination also revealed 
dorsiflexion to 15 degrees with pain, plantar flexion to 20 
degrees with pain, inversion to 20 degrees with pain, and 
eversion to 10 degrees with pain.  He was diagnosed with a 
history of multiple ankle strains status post stabilization 
surgery and a left ankle anterior inferior tibiofibular 
ligament tear.  An objective finding of no ankylosis was 
specifically noted by the examiner.

The Board finds that for the period from January 4, 2005 to 
December 27, 2006, the preponderance of evidence reflects 
that the Veteran's left ankle disability symptoms more nearly 
approximated no more than the 20 percent rating criteria 
provided under Diagnostic Code 5271 for marked limitation of 
motion, which is the maximum rating provided under that 
diagnostic code.  See 38 C.F.R. § 4.71a (2009).  

With regard to assigning a higher disability rating based on 
functional loss as contemplated by the Court's holding under 
DeLuca, the Board has considered the Veteran's report during 
his VA examination that he experienced symptoms such as pain, 
weakness, and instability that might result in additional 
functional loss in his ankle.  However, in Johnston v. Brown, 
10 Vet. App. 80, 85 (1997), the Court held that, because a 
veteran was already receiving the maximum rating available 
for limitation of motion, the provisions of 38 C.F.R. §§ 4.40 
and 4.45 did not allow for a higher evaluation.  As noted, 
the 20 percent currently assigned prior to December 28, 2006, 
is the maximum rating permitted based on limitation of motion 
in the ankle.  Consequently, a higher disability rating is 
not permitted.

As discussed in greater detail below, the Veteran has been 
assigned a 30 percent rating by analogy under Diagnostic Code 
5270 by the RO, which pertains to ankylosis, on and after 
September 1, 2007.  The Board has considered rating him under 
that code for the earlier period as well.  As noted above, 
however, ankylosis is immobility and consolidation of a joint 
due to disease, injury, surgical procedure, and VA 
examination in 2005 revealed dorsiflexion to 15 degrees with 
pain, plantar flexion to 20 degrees with pain, inversion to 
20 degrees with pain, and eversion to 10 degrees with pain.  
Normal (full) range of ankle motion is defined as follows: 
from 0 degrees to 20 degrees of dorsiflexion and from 0 
degrees to 45 degrees of plantar flexion. 38 C.F.R. § 4.71, 
Plate II.  Thus, VA examination revealed only slight 
limitation of dorsiflexion, and far more marked limitation of 
plantar flexion, which is consistent with the 20 percent 
rating assigned.  Nevertheless, it is clear from these 
findings, as well as the x-ray evidence of record, that the 
Veteran's ankle was not ankylosed so as to warrant 
application of either Diagnostic Code 5270 or 5272.

Ratings are also not warranted under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5273 or 5274, as there is no evidence of 
malunion of the os calcis or astragalus; or past 
astragalectomy.

In summary, for period from January 4, 2005 to December 27, 
2006, the Board finds that the preponderance of the evidence 
is against granting a disability rating higher than the 20 
percent rating currently assigned under Diagnostic Code 5271 
for the Veteran's residuals of a left ankle sprain.  

B.  Period Beginning on September 1, 2007

As noted above, in December 2006, the Veteran underwent 
subtalar fusion surgery on his service-connected left ankle.  
See VA Orthopedic Note, October 2007.  March and August 2007 
RO rating decisions granted the Veteran a temporary total 
disability rating from December 28, 2006 to August 31, 2007 
due to surgical treatment for his service-connected residuals 
of a left ankle sprain.

For the period beginning on September 1, 2007, the RO rated 
the Veteran's left ankle by analogy under Diagnostic Code 
5270 as 30 percent disabling.  See RO Decision, October 2008; 
38 C.F.R. § 4.71a (2009).  The Veteran seeks an increased 
rating.

A May 2007 VA examination report reflects the examiner noted 
the Veteran's history of several surgeries on his left ankle 
since he sprained it in service in 1993, the most recent 
being December 2006 subtalar fusion surgery.  The examiner 
noted symptoms of stiffness and pain on use, but no edema, 
effusion, swelling, abnormal movement, or ankylosis.  The 
examiner noted that the Veteran's left ankle revealed 
dorsiflexion to 10 degrees, plantarflexion to 20 degrees, 
inversion to 5 degrees, and eversion to 0 degrees.  No 
additional limitation of motion due to weakness, fatigue, 
lack of endurance, or incoordination was noted.  A diagnosis 
of chronic left ankle sprain status post multiple surgeries 
with post surgical changes was recorded.

In June 2007, another surgery was performed on the Veteran's 
left ankle to remove symptomatic hardware.  See VA Orthopedic 
Note, October 2007.  

An October 2007 VA orthopedic note reflects that, post fusion 
surgery, the Veteran's left ankle had complete ankylosis of 
the subtalar joint.

An April 2008 VA orthopedic note reflects that the Veteran 
reported working as a hospital equipment delivery person and 
that by the end of the work day, he was experiencing pain 
over the lateral border of his left foot. 

An October 2008 VA orthopedic note reflects that the Veteran 
complained of experiencing pain after recently twisting his 
left ankle while moving hospital equipment (working) a few 
weeks prior.  The report reflects that the Veteran's left 
ankle was expected to heal from the incident without 
difficulty.  There was tenderness to palpation, but no 
swelling or enchymosis.  An x-ray revealed no evidence of an 
acute bony injury.  The orthopedic surgeon noted that the 
Veteran had an increased chance of "repeated ankle sprains 
because of his subtalar fusion."

An August 2009 VA examination report reflects that the 
examiner noted symptoms of stiffness, weakness, swelling, 
tenderness, and pain on use with weekly flare-ups.  No 
instability or incoordination was noted.  The examiner 
recorded diagnoses of degenerative joint disease of the left 
ankle as well as status post subtalar fusion.  The Veteran's 
left ankle revealed dorsiflexion to 15 degrees and plantar 
flexion to 30 degrees.  It was noted that the Veteran 
reported that he had been employed as a delivery technician 
for one to two years, and the examiner noted that the 
Veteran's left ankle disability had a significant effect on 
his employment.

In light of the above, the Board finds that for the period 
beginning on September 1, 2007, the preponderance of evidence 
reflects that the Veteran's residuals of a left ankle sprain 
more nearly approximate no more than the 30 percent rating 
assigned by the RO by analogy under Diagnostic Code 5270.  
See 38 C.F.R. §§ 4.20, 4.71a (2009).

The Board notes that, for the period beginning on September 
1, 2007, the Veteran is not entitled to a higher evaluation 
under any provisions of the code pertaining to the ankle.  
The maximum rating for ankylosis of the subastragalar or 
tarsal joint is 20 percent under Diagnostic Code 5272, the 
maximum rating for os calcis or astragalus (malunion of) is 
20 percent under Diagnostic Code 5273, and the maximum rating 
for astragalectomy is 20 percent under Diagnostic Code 5274, 
none of which conditions is shown in the evidence of record.  
Also, as noted above, the Veteran's left ankle is not shown 
to be ankylosed in plantar flexion at more than 40 degrees or 
dorsiflexion at more than 10 degrees, or to have abduction, 
adduction, inversion, or eversion deformity, so as to entitle 
him to a higher rating under Diagnostic Code 5270.

In assigning the above ratings for both periods, the Board 
has taken into consideration the Veteran's lay reports of his 
left ankle pain, its affect on his employment (as described 
in more detail below), his report at the hearing of his 
inability to play baseball and engage in other activities 
with his children, and that he wears a left ankle brace for 
support, which he wore at the Board hearing.  See Hearing 
Transcript, April 2009 at 6.  The Board acknowledges that the 
laypersons are generally competent to report these symptoms 
and events, and all of these factors have been taken into 
serious consideration in order to more accurately compensate 
his disability picture.  See Charles v. Principi, 16 Vet. 
App. 370, 374-75 (2002) (appellant competent to testify 
regarding symptoms capable of lay observation).

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1) 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, even taking into account the two 
instances of surgery during this appeal, the Veteran's 
disabilities have not required frequent hospitalizations, and 
the record does not show that the Veteran's left ankle 
condition results in marked interference with employment 
beyond that contemplated by the schedular criteria.  In this 
regard, the Board notes that for the period December 28, 2006 
to August 30, 2007, the RO granted temporary total disability 
for two surgeries performed on the Veteran's left ankle.  
With regard to the Veteran's employment, while the Veteran's 
disability undoubtedly interferes to some degree with his 
ability to work, it must be noted that the 20 and 30 percent 
disability ratings assigned by the RO are indicative of some 
industrial impairment.  See Van Hoose v. Brown, 4 Vet. App. 
361 (1993).  Furthermore, the Board notes that, despite the 
Veteran's left ankle disability, he reported working for 
about two years as a paramedic until March 2007, and then he 
obtained employment as a hospital equipment delivery person 
in 2008, where he remained employed at the time of the Board 
hearing in April 2009, at which time reported moving 147 
pound hospital beds (and which job he continued at the time 
of his August 2009 examination).  See VA Orthopedic Notes, 
May 2007, April 2008.  Thus, the Board finds that the most 
probative evidence does not reflect that the Veteran's 
residuals of a left ankle sprain limit his activities so much 
as to result in marked interference with his employment, or 
otherwise take his case outside the norm.  Consequently, the 
Board finds that the requirements for referral for an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) are 
not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash 
v. Brown, 8 Vet. App. 218 (1995).




ORDER

For the period from January 4, 2005 to December 27, 2006, 
entitlement to an evaluation in excess of 20 percent 
disabling for residuals of a left ankle sprain is denied.

For the period beginning on September 1, 2007, entitlement to 
an evaluation in 
excess of 30 percent disabling for residuals of a left ankle 
sprain is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


